Citation Nr: 1718063	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  15-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses, incurred for medications purchased at a non-VA pharmacy in approximately June 2014. 


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating action prepared by the Department of Veterans Affairs (VA) Medical Center in Seattle, Washington.

This appeal was processed, in part, using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In a March 2017 Appellate Brief, the Veteran's representative claimed that statements the Veteran's wife made regarding his PTSD symptomatology (see e.g. Correspondence, August 2014; see also Correspondence, January 2015) should have been considered a request for an increased rating for PTSD.  Similarly, the Veteran's representative also appears to claim that Veteran's psoriasis and diabetes are connected to his service connected PTSD.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.






REMAND

The Veteran is seeking payment or reimbursement for a medication obtained for unauthorized medical expenses, incurred for medications purchased at a non-VA pharmacy in approximately June 2014.

The Board finds that there are several pieces of evidence that must be obtained before it can render a decision in this matter.  First, the record contains no receipts or records of payment documenting the date paid, the amount paid, and/or the pharmacy in which the prescription was filled, though it appears such were sent to the VA Puget Sound Health Care System in Seattle, Washington.  For example, the October 2014 Statement of the Case (SOC) indicates that the Veteran's claim for medical reimbursement was denied in July 2014 and notification was sent to the Veteran referencing the disapproved amount of $189.23.  However, the Board does not have documentation accounting for this amount, as well as the information delineated above, e.g. receipts, the amount paid, and the pharmacy where the prescription was filed.

In addition, it appears from October 2014 correspondence from the Veteran that at least part of the expenses for his treatment was billed to Medicare, and the SOC indicates that the Veteran had other health care coverage at the time of treatment, specifically Medicare Part A and B.  However, the record is silent as to what was submitted to other insurers and how much was paid, consequently, to the Veteran.

Further, the record does not reflect what medication was purchased by the Veteran.  Similarly, while the record repeatedly indicates that the obtained medication does not appear on the VA formulary, the record does not contain a copy of the VA formulary for the Board to verify this contention.

Finally, the claim file does not contain records from either VA or private facilities documenting the Veteran's treatment for his ear problem during this time period.  It appears from the record that the Veteran sought treatment at a VA clinic in Chandler, Arizona, a VA clinic in Mount Vernon, Washington, as well as a private facility, Skagit Valley Hospital Emergency Room.  However, the file contains no records documenting these visits or treatments.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing all necessary consent forms from the Veteran, obtain all medical records, both VA and private treatment records, related to the Veteran's May to June 2014 ear treatment, including all prescriptions and/or medications prescribed to and obtained by the Veteran.

2.  Obtain all receipts, bills, and other records of payment related to the medication for treatment of the Veteran's ear during the period of May to June 2014.  In addition, obtain all requests for payment made to VA by the Veteran and records of reimbursements paid by VA to the Veteran for the cost of the medication.

3.  Obtain a copy of the VA formulary in use at the relevant time period, May to June 2014.

4.  Obtain all records relating to other insurance or other health care coverage provided to the Veteran during the period of May to June 2014, to include Medicare Parts A and B, as well as all records reflecting payments made by these entities reimbursing the Veteran for the cost of the medication.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




